Citation Nr: 1117569	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1998 to February 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2007.  A transcript of the hearing is associated with the claims file.

In February 2009, the Board remanded this case for further development.  In compliance with the remand instructions, VA sent the Veteran a March 2009 development letter requesting that he identify any additional medical evidence related to this claim.  No response was received from the Veteran.  Thus VA has complied with the February 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a November 2010 Order, the Court granted the motion, vacated the January 2010 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA treatment records dated in July 1999 show a diagnosis of depression due to cannabis and alcohol, with a note to rule out adjustment disorder with depressed mood, major depression, delusional disorder, paranoid schizophrenia, and/or malingering.  According to social work records from that month, the Veteran reported smoking ten marijuana joints a day.  The VA psychiatrist noted that the Veteran would have to be drug-free for six months to a year before the effects of cannabis could be excluded from his diagnosis.  The August 1999 VA vocational rehabilitation note found the Veteran's behavior to be consistent with that typically seen with illegal substance abuse.  The record does not contain any additional psychiatric treatment records.  At his March 2007 hearing, the Veteran stated that he had been treated for depression by Dr. Sizemore and Dr. Reed.  These records are not part of the claim's folder.  VA previously sent the Veteran a March 2009 letter requesting more information regarding this treatment, so that these records could be obtained.  The Veteran did not respond to that letter, but as this case is being remanded again, VA should again attempt to locate these records.

Since the Veteran's symptoms in July 1999 were attributed to his drug abuse, which is not entitled to service connection, it is unclear whether he had an underlying psychiatric disorder.  To the extent that his symptoms could be attributed either to his drug abuse or such a disorder, a lay person, such as the Veteran, is not competent to differentiate.  Thus, continuity of symptomatology cannot be established based on lay evidence.  A medical opinion is necessary to determine whether the Veteran has an acquired psychiatric condition that is not secondary to drug abuse and, if so, the extent to which symptoms of any such condition were present immediately after the Veteran's separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to this claim, including the medical records from Dr. Sizemore and Dr. Reed, which the Veteran referred to in his March 2007 testimony.  All records obtained pursuant to this request must be included in the Veteran's claims file.  Any negative search must be noted in the record and communicated to the Veteran.

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric.  All indicated tests and studies should be accomplished and clinical findings should be reported in detail.  The claims folder should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims file and the examination results, the examiner is asked to address the following questions: 

a.  Does the Veteran currently have an acquired psychiatric disorder?  If any such diagnosed disability is attributable wholly to the Veteran's drug abuse, the examiner should so state.  If attributable in part to drug abuse, the examiner should state whether specific symptoms can be attributed to such abuse.  If so, those symptoms should be identified.

b.  Then the examiner should review the findings described in the July 1999 VA treatment records to determine whether they indicate that any such current disability had its onset at that time.

c.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that currently diagnosed acquired psychiatric disorder originated during active service, or was otherwise caused by such service.

A complete rationale should be given for all opinions.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the determination remains adverse to the Veteran, please furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

